The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal from an order of seizure and sale granted by the judge of the sixth district. The plaintiff, by authentic act, purchased the right, title and interest of Ursin Schlatre in and to the succession property of his deceased father, Joseph Schlatre, and afterwards sold to the appellants, who appear- to be the widow and co-heirs of the deceased, the right, title and interest in said property thus acquired. This latter sale was made in consideration of $25,000, of which some $80015 remain due and unpaid. To secure the payment of the unpaid part of the purchase money, to wit, the sum of $25,000, the appellants mortgaged all the property they held in common appertaining to the succession of the deceased Joseph Schlatre. This act was also in authentic form.
According to the prayer of the plaintiff’s petition, which was to subject the property thus mortgaged to the payment of the balance due of the purchase *124money, the order of seizure was granted, from which the defendants took this appeal.
The mortgage stipulated in this act is clearly of no effect, for want of a proper description of the property to be subjected to it. Code 3273, 3274, 3275.
It is contended by the plaintiff, however, that his privilege as a vendor is sufficient to warrant executory proceedings against the property sold ; inasmuch ■as the authentic act by which he sold imports a confession of judgment by the defendants. But the proceedings are in rein, and the property to be seized and sold must be designated by some definite description. Otherwise, how can a seizure be effected; an appraisement made; or a valid title be giyen under the sheriff’s sale ?
The judgment of the district court is therefore reversed, and the plaintiff’s petition dismissed, with costs in both courts.